ORDER

PER CURIAM.
AND NOW, this 16th day of September, 1997, it is ordered that Petitioner’s Petition for Allowance of Appeal is GRANTED; the order of the Superior Court affirming the order of the Court of Common Pleas of Philadelphia County transferring venue from Philadelphia County to Delaware County is REVERSED; and this matter is REMANDED to the Court of Common Pleas of Philadelphia County for further proceed*565ings consistent with this court’s opinion in Cheeseman v. Lethal Exterminators, Inc., No. 56 E.D. Appeal Docket 1996, and Forman v. Rossman, et al., No. 57 E.D. Appeal Docket 1996, — pa.-, 701 A.2d 156 (1997).